Exhibit 10.55

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

 

Name of Optionee:

 

«First» «Last»

 

 

 

ID Number:

 

«ID»

 

 

 

Total Number of Shares:

 

«Shares»

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Grant Number:

 

«Number»

 

 

 

Exercise Price Per Share:

 

«Price»

 

 

 

Date of Grant:

 

«Grant_Date»

 

 

 

Vesting Schedule:

 

«Vest_Sched»

 

 

 

Expiration Date:

 

«Expiration_Date». This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement, which is attached to and
made a part of this document, and the 2004 Equity Incentive Plan (the “Plan”).

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This option is a nonstatutory stock option.

 

 

 

Vesting

 

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

This option shall become exercisable in full if not assumed or replaced with a
new award in accordance with Section 10.1 of the Plan. In addition, this option
becomes exercisable in full if the Company is subject to a “Change in Control”
(as defined in the Plan) before your Service terminates, and you are subject to
an Involuntary Termination (as defined below) within 24 months after the Change
in Control.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the Company, (ii) conviction of a felony under
the laws of the United States or any state thereof, (iii) gross negligence or
(iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Involuntary Termination” means the termination
of your Service by reason of:

 

(a)    an involuntary dismissal or discharge by the Company (or Parent,
Subsidiary or Affiliate employing you) for reasons other than for Cause; or

 

(b)   your voluntary resignation following one of the following that is effected
by the Company without your consent (i) a change in your position with the
Company (or Parent, Subsidiary or Affiliate employing you) which materially
reduces your level of responsibility, (ii) a material reduction in your base 
compensation  or (iii) a relocation of your workplace by more than fifty miles
from your workplace immediately prior to the Change in Control that also
materially increases your one-way commute. In order for your resignation under
clause (b) to constitute an “Involuntary Termination,” all of the following
requirements must be satisfied: (1) you must provide notice to the Company of
your intent to resign and assert an Involuntary Termination pursuant to clause
(b) within 90 days of the initial existence of one or more of the conditions set
forth in subclauses (i) through (iii), (2) the Company will have 30 days from
the date of such notice to remedy the condition and, if it does so,

 

--------------------------------------------------------------------------------


 

 

 

you may withdraw your resignation or resign without any vesting acceleration,
and (3) any termination of Service under clause (b) must occur within two years
of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii).  Should the Company remedy the condition as set
forth above and then one or more of the conditions arises again within two years
following the occurrence of a Change in Control, you may assert clause (b) again
subject to all of the conditions set forth herein.

 

For purposes of this Agreement, “Service” means your service as an Employee or
Consultant.

 

 

 

 

 

Nothwithstanding the foregoing, if you become eligible to participate in the
Company’s 2009 Change in Control Severance Plan (the “2009 Severance Plan”), the
vesting acceleration provisions in the 2009 Severance Plan shall apply instead
of those contained herein.

 

No additional shares will vest after your Service has terminated for any reason,
except as set forth in the 2009 Severance Plan to the extent you are eligible
for benefits thereunder.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant.  (It will expire earlier if your
Service terminates, as described below.)  You may exercise this option at any
time before its expiration under the preceding sentence, but only to the extent
that this option had become exercisable before your Service terminated.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date.  The Company
determines when your Service terminates for this purpose.

 

 

 

Death

 

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date that is 12 months after
the date of death.

 

 

 

Disability

 

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be

 

3

--------------------------------------------------------------------------------


 

 

 

expected to last, for a continuous period of not less than one year.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing.  But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave.  If you commence working on
a part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form.  Your notice
must specify how many shares you wish to purchase.  Your notice must also
specify how your shares should be registered.  The notice will be effective when
the Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing.  To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

·      Your personal check, a cashier’s check or a money order.

 

·      Shares of Company stock that you own, along with any forms needed to
effect a transfer of those shares to the Company.  The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option exercise price.  Instead of surrendering shares of Company stock, you
may attest to the ownership of those shares on a form provided by the Company
and have the same number of shares subtracted from the option shares issued to
you.  However, you may not surrender, or attest to the ownership of, shares of
Company stock in payment of the exercise price if your action would cause the
Company to recognize compensation expense (or additional compensation expense)
with respect to this option for financial reporting purposes.

 

·      Irrevocable directions to a securities broker approved by the Company

 

4

--------------------------------------------------------------------------------


 

 

 

to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes.  (The balance of the sale proceeds, if any, will be delivered
to you.)  The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

·      Irrevocable directions to a securities broker or lender approved by the
Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the option exercise
price and any withholding taxes.  The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.  With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option.  The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.

 

 

 

Transfer of Option

 

Prior to your death, only you may exercise this option.  You cannot transfer or
assign this option.  For instance, you may not sell this option or use it as
security for a loan.  If you attempt to do any of these things, this option will
immediately become invalid.  You may, however, dispose of this option in your
will or a beneficiary designation.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

 

No Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity.  The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

 

 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price.  No adjustments are made for dividends or
other rights if the applicable record date occurs

 

5

--------------------------------------------------------------------------------


 

 

 

before you exercise this option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share shall be adjusted as provided in the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.  A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

This Agreement, the Notice of Stock Option Grant, and the Plan constitute the
entire understanding between you and the Company regarding this option.  Any
prior agreements, commitments or negotiations concerning this option are
superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS STOCK OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6

--------------------------------------------------------------------------------